Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 16, 20, and 31-38 are rejected under 35 U.S.C. 101 because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 5, 16, 20, 31-38  held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:
Based on the eligibility analysis performed in accordance with MPEP 2106.03, independent claims 1, 5, and 31-34 are method claims and claims 16, 20, and 35-38 are machine claims, and therefore fall within one of the four statutory categories.
Based on the on the eligibility analysis performed in accordance with MPEP 2106.04, independent claim 1 was found to be directed to a Judicial Exception, that being an abstract idea.  Claim 1 is directed to a method of receiving information related to a stored policy and inquiring the policy based on the received information, which are steps similar to the Abstract Idea of “creating a contractual relationship” identified in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). The extent of the method claim 1 includes merely the existence of specific information and the reception and use of the information in an inquiry, 
Based on the on the eligibility analysis performed in accordance with MPEP 2106.05, the additional elements/specifics of independent claim 1 are found to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05.A), and therefore do not qualify as significantly more.
Accordingly, the independent claim 1 is rejected as ineligible subject matter under 35 U.S.C. 101.
Claims 5 and 31-34 are dependent upon claim 1. Claims 5 and 31-34 clarify the embodiments of the exchanged information and transmission of the information, but fail to recite additional elements that integrate the judicial exception into a practical application, and furthermore the claimed subject matter generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05.A), and therefore do not qualify as significantly more.
Regarding claims 16, 20, and 35-38, based on the on the eligibility analysis performed in accordance with MPEP 2106.04, independent claim 16 was found to be directed to a Judicial Exception, that being an abstract idea.  Claim 16 is directed to device elements involved in performing the method of receiving information related to a stored policy and inquiring the policy based on the received information, which are steps similar to the Abstract Idea of “creating a contractual relationship” identified in buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014). Additionally, the extent of the functionality of claim 16 includes merely the existence of specific information and the reception and use of the 
Based on the on the eligibility analysis performed in accordance with MPEP 2106.05, the additional elements/specifics of independent claim 16 are found to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05.A), and therefore do not qualify as significantly more. Claim 16 specifically includes a processor, a memory, and a transceiver, which amount to generic computer components performing generic computer functions, and therefore are not considered to amount to significantly more.
Accordingly, the independent claim 16 is rejected as ineligible subject matter under 35 U.S.C. 101.
Claims 20 and 35-38 are dependent upon claim 16. Claims 20 and 35-38 clarify the embodiments of the exchanged information and transmission of the information, but fail to recite additional elements that integrate the judicial exception into a practical application, and furthermore the claimed subject matter generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05.A), and therefore do not qualify as significantly more.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2019/0174449 of Shan et al. is pertinent to UE registration and policy enforcement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184